Case 20-10777-mdc          Doc 20     Filed 09/02/20 Entered 09/02/20 15:07:33                 Desc Main
                                      Document     Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE: Evelyn E. Vanish                                        BK NO. 20-10777 MDC
                                 Debtor(s)
                                                               Chapter 13
PENNSYLVANIA HOUSING FINANCE AGENCY
                     Movant
                                                               Hearing Date: 09/10/20
                vs.

Evelyn E. Vanish
                                 Respondent(s)


             OBJECTION OF PENNSYLVANIA HOUSING FINANCE AGENCY
                    TO CONFIRMATION OF CHAPTER 13 PLAN

        PENNSYLVANIA HOUSING FINANCE AGENCY (hereinafter Secured Creditor), objects to
confirmation of Debtor's Chapter 13 plan and asserts in support of its Objection as follows:
        1.      Secured Creditor intends to file a secured claim with pre-petition arrears estimated at
$9,598.02 prior to the confirmation hearing.
        2.      Debtor's Plan provides for payment in the amount of $8,500.00 towards the arrearage
claim of the Secured Creditor.
        3.      Debtor’s Plan understates the amount of the Secured Creditor’s claim by $1,098.02, and
does not provide sufficient funding to pay said claim including present value interest.
        4.      Accordingly, Debtor's Plan is not feasible, as it does not fully compensate the Secured
Creditor.
        5.      In addition, the Debtor’s Plan fails to comply with 11 U.S.C. §§ 1322 and 1325.
        WHEREFORE, the Secured Creditor, PENNSYLVANIA HOUSING FINANCE AGENCY,
prays that the Court deny confirmation of the Debtor’s Plan.

                                                  Respectfully submitted,

Date: September 2, 2020
                                                  By: /s/ Rebecca A. Solarz, Esquire
                                                       Rebecca A. Solarz, Esquire
                                                       KML Law Group, P.C.
                                                       BNY Mellon Independence Center
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106
                                                       215-627-1322
                                                       Attorney for Movant/Applicant
